plr-118176-06 internal_revenue_service number release date index number 468a ------------------------------ --------------------------------------------------- ---------------------------------------- ------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-118176-06 date february - legend taxpayer plant parent director location commission state order fund dear ------------- --------------------------------------------------------------------------------- ----------------------------------------- ----------------------------------------- ------------------------------------ --------------------------------- --------------------------------- ---------------------------------------------------------------------------------- ---------------------- -------------------------------------------------- ------------ ------------------------------------------------------------------- ------------------------------------------- this letter responds to your request dated date for a waiver pursuant to sec_1_468a-3 of a mandatory review of taxpayer’s schedule of ruling amounts taxpayer has been previously granted revised schedules of ruling amounts most recently on ----------------------- information was submitted pursuant to ' 468a- h taxpayer represents the facts and information relating to its request for a revised schedule of ruling amounts as follows taxpayer incorporated under the laws of state is wholly owned by parent parent files a consolidated_return that includes taxpayer taxpayer is the sole owner and operator of the plant the plant is situated at location plant s operating license expires on plr-118176-06 --------------------- but taxpayer has applied for an extension of that operating license for a 20-year period taxpayer is subject_to the jurisdiction of commission which has authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes as described in our letter dated ----------------------- in order commission extended the collection_period of those decommissioning costs thru --------- -------------------------- while ordering that taxpayer should ----------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ after receiving ---- ------------------------ it is contemplated that commission will evaluate what amounts are needed for decommissioning the plant in the future when commission extended the period in which it allowed collection of sec_468a provides that a taxpayer may elect to deduct the amount of decommissioning costs from ratepayers that triggered the mandatory review of decommissioning amounts under sec_1_468a-3 taxpayer has requested that the service waive this mandatory review under sec_1_468a-3 payments made to a qualified decommissioning fund however ' 468a b limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under ' 468a d as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear decommissioning costs with respect to the nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within months after the close of the tax_year sec_1_468a-1 provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer plr-118176-06 as defined under ' 468a-1 b of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest sec_1_468a-1 provides that the term qualifying interest means a leasehold interest in any portion of a nuclear power plant if a the holder of the leasehold interest is subject_to the jurisdiction of a public_utility commission with respect to such portion of the nuclear power plant b the holder of the leasehold interest is primarily liable under federal or state law for decommissioning such portion of the nuclear power plant and c no other person establishes a nuclear decommissioning fund with respect to such portion of the nuclear power plant sec_1_468a-2 provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under ' 468a-3 a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3 provides that the service may in its discretion provide a schedule of ruling amounts determined on a different basis than the rules set forth generally in sec_1_468a-3 thru g if the taxpayer demonstrates the need for such special treatment and sets forth an alternative basis for the schedule and the service determines that the special treatment is consistent with the purpose of sec_468a sec_1_468a-3 provides that in general the amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under ' 468a-3 b the level_funding limitation period begins on the first plr-118176-06 day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant under ' 468a-3 d the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 provides that the estimated period for which a nuclear decommissioning fund is to be in effect begins on the later of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund or deemed made or the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operations as determined by the applicable public_utility commission at the time the plant was first included in the taxpayer's rate base and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes according to ' 468a-3 e the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer's rate base sec_1_468a-3 provides that the estimated_useful_life of a nuclear power plant begins on the first day of the taxable_year that includes the date that the plant begins commercial operations as determined by the applicable public_utility commission at the time the plant was first included in the taxpayer's rate base and plr-118176-06 ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes according to ' 468a-3 e the estimated date on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer's rate base sec_1_468a-3 provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of ' 468a-3 h the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-3 provides that a taxpayer is required to request a revised schedule of ruling amounts if any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of that plant will be included in the cost of service for ratemaking purposes sec_1_468a-3 provides that a taxpayer must file any request for a revised schedule of ruling amounts required by sec_1_468a-3 in accordance with the rules in sec_1_468a-3 that section further requires that if the required request for a revised schedule of ruling amounts is not filed with the service by the date provided in sec_1_468a-3 ii or iv then the taxpayer’s ruling_amount for the first taxable_year to which the revised schedule of ruling amounts would have applied as well as for all subsequent years shall be zero unless the service provides otherwise in the revised schedule of ruling amounts plr-118176-06 pursuant to sec_1_468a-3 we exercise our discretion to waive the application of sec_1_468a-3 to tax years subsequent to ------- so long as no further contributions are made to taxpayer’s fund taxpayer is permitted to make its --------- contribution by the deemed payment deadline for that year in accordance with the schedule of ruling amounts issued to the taxpayer and dated ----------------------- except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch passthroughs special industries
